DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, 10, 15, and 16 are amended in response to the last office action. Claims 1-20 are pending. Patel et al, Bonwick, and Hallak et al were cited, previously.
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that examiner arguing Patel’s six blocks is the claimed first number of data blocks.
The examiner respectfully disagrees. Patel teaches eight data blocks for the claimed first number of data blocks, six data blocks from the received write request plus two parity data blocks, which is the claimed second number of data blocks, and is less than the claimed subset of the first number of data blocks, generated from the write request for the data recovery. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 2, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al [US 2015/0370716 A1].
	As to claims 1, 16, and 20, Patel et al teach a device comprising:

a memory [e.g., “When storage system 100 is initially configured, storage controller 120 is set up to instantiate a virtual disk in accordance with the virtual disk metadata stored in controller memory 122” in paragraph 0013; “In a particular embodiment, storage controller 120 includes a processor, and controller memory 122 includes code executable by the processor to perform the operations and methods as described above” in paragraph 0019] coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the device to perform acts comprising:
receiving a write request to a redundant storage system [e.g., data transaction 115 in fig. 1; “Data transactions 115 can include data read transactions, data write transactions” in paragraph 0010; “Here, data transaction 115 represents an exemplary transaction, such as a read or a write transaction, that calls for a 1.5 mB data transaction.  Application 110 provides for a data transaction with storage controller 120 in six (6) data blocks of 256 kB each, that is, the stripe size indicated by the LSS information, labeled here as blocks 1-6, that are stored in respective blocks of LSS buffer 126” in paragraph 0015]; 
determining a first number of data blocks [e.g., eight data blocks shown in Stripes 1, 2 in fig. 1 including six data blocks from the received write data transaction and two parity data blocks based on RAID configuration] that is to be written into the redundant storage system by the write request [e.g., “The member storage devices are configured in a RAID 5 configuration which provides block-level striping with distributed parity.  The skilled artisan will recognize that the teachings of the present disclosure are not limited 
logging data in a second number of data blocks [e.g., two parity data blocks in Stripes 1, 2 of fig. 1] into the redundant storage system for data recovery in case that a fault occurs in the redundant storage system, wherein the second number of data blocks is a subset of, and is less than, the first number of data blocks [e.g., “The member storage devices are configured in a RAID 5 configuration which provides block-level striping with distributed parity.  The skilled artisan will recognize that the teachings of the present disclosure are not limited by the choice of RAID configuration, but that the teachings herein are applicable to other RAID configurations, such as RAIDs 1-4, 6, 10, 50, and 60, or other virtual disk storage configurations, as needed or desired.  For example, the member storage devices can be configured in a RAID 6 configuration which provides block-level striping with multiple distributed parity blocks, or other RAID configurations, as needed or desired” in paragraph 0013]; and

As to claims 2 and 17, Patel et al teach determining the second number of data blocks, wherein the second number is based on a reliability level of the redundant storage system [e.g., “The member storage devices are configured in a RAID 5 configuration which provides block-level striping with distributed parity.  The skilled artisan will recognize that the teachings of the present disclosure are not limited by the choice of RAID configuration, but that the teachings herein are applicable to other RAID configurations, such as RAIDs 1-4, 6, 10, 50, and 60, or other virtual disk storage configurations, as needed or desired.  For example, the member storage devices can be configured in a RAID 6 configuration which provides block-level striping with multiple distributed parity blocks, or other RAID configurations, as needed or desired” in paragraph 0013].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 3-9, 11-14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al [US 2015/0370716 A1] in view of Bonwick [US 2016/0217038 A1].
	As to claims 3 and 18, though Patel et al teach wherein the determining a second number based on a reliability level of the redundant storage system comprises: based on the reliability level of the redundant storage system [e.g., “The skilled artisan will recognize that the teachings of the present disclosure are not limited by the choice of RAID configuration, but that the teachings herein are applicable to other RAID configurations, such as RAIDs 1-4, 6, 10, 50, and 60, or other virtual disk storage configurations, as needed or desired.  For example, the member storage devices can be configured in a RAID 6 configuration which provides block-level striping with multiple distributed parity blocks, or other RAID configurations, as needed or desired” in paragraph 0013; “Storage controller 420 operates to implement a RAID storage scheme on storage array 430, such that data stored on the storage array is redundant and/or recoverable in the case of disk errors” in paragraph 0020], Patel et al do not explicitly teach, however Bonwick teaches based on the reliability level of the redundant storage system, determining a number of allowed failure storage nodes in the redundant storage system; and determining the second number according to the number of the allowed failure storage nodes [e.g., “In Step 500, a service notification request identifying a target SD is received.  The target SD corresponds to an SD in the storage array that (i) is scheduled to be replaced based on an SD service schedule (e.g., each SD is replaced after they have been in service for a certain period of time), (ii) is to be 
As to claims 4 and 19, the combination of Patel et al and Bonwick teaches wherein u represents the first number of data blocks, l represents the second number of data blocks, in a plurality of phases, updating (u — l) data blocks that are not logged, with an updated version of data associated with the (u — l) data blocks based on the write request [e.g., number of blocks in RS_0, RS_4, and/or RS_5 in fig. 8B; D0-D3, D12-D15, and/or D16-D19 in fig. 8B of Bonwick; eight blocks in Stripe 1, 2 with two parity blocks in fig. 1 of Patel et al].
As to claims 5, the combination teaches wherein f represents the number of the allowed failure storage nodes and m represents a number of storage nodes for storing parity; and the memory stores further instructions for: in a first phase in the plurality of phases, updating, up to (m - f) data blocks that are not logged, with an updated version m - f) data blocks based on the write request [e.g., “Write new RAID stripe to storage array” at Step 714 in fig. 7 of Bonwick]. 
As to claims 6, the combination teaches wherein the memory stores further instructions for: in a second phase in the plurality of phases, updating, up to - 2 * (m - f) data blocks that are not logged or updated, with an updated version of data associated with the - 2 * (m - f) data blocks based on the write request, wherein  = u - l [e.g., “Copy RAID stripe to new location in storage array” at Step 708 in fig. 7 of Bonwick]. 
As to claims 7, the combination teaches wherein the memory stores further instructions for: in a third phase in the plurality of phases, updating, a remaining portion of the u data blocks, with an updated version of data associated with the remaining portion based on the write request. [e.g., “Remaining unprocessed RAID stripes” at Step 718 in fig. 7 of Bonwick].
As to claims 8, the combination teaches wherein the logging the data in the second number of data blocks into the redundant storage system comprises: in response to the u data blocks being within a stripe in the redundant storage system, logging data associated with the l data blocks into respective log areas in respective storage nodes of the l data blocks [e.g., P0’, P4, and/or P3 in fig. 8B of Bonwick].
As to claims 9, the combination teaches wherein logging the data associated with the l data blocks into respective log areas in respective storage nodes of the l data blocks comprises: determining an original version of the data associated with the l data blocks, determining an updated version of the data associated with the l data blocks based on the write request; logging, into the respective log areas in the respective l data blocks, one version from the original version and the updated version of the data associated with the l data blocks; and maintaining, in the l data blocks, the other version of the data associated with the l data blocks [e.g., P0 of RS_0, P0’ of RS_4, P3 of RS_3, P4 of RS_5, and/or P3 of RS_6 in fig. 8B of Bonwick].
As to claims 11, the combination teaches wherein u represents the first number of data blocks and l represents the second number of data blocks; and logging the data associated with the second number of data blocks into the redundant storage system comprises: in response to the u data blocks being within a plurality of stripes in the redundant storage system, with respect to a stripe of the plurality of stripes; determining a sixth number of data blocks that are to be written into the stripe, wherein ui represents the sixth number; determining a seventh number less than ui based on the reliability level of the redundant storage system, wherein li represents the seven number; and logging data associated with li data blocks from the ui data blocks into the redundant storage system [e.g., number of blocks in RS_0, RS_4, and/or RS_5 in fig. 8B; D0-D3 of RS_4, P0’ of RS_4 and/or D12-D15 of RS_6, P3 of RS_6 in fig. 8B of Bonwick].
As to claims 12, the combination teaches wherein the memory stores further instructions for: with respect to the stripe of the plurality of stripes; determining an original version of the data associated with the li data blocks; determining an updated version of the data associated with the li data blocks based on the write request; logging, into the respective log areas in the respective storage nodes of the li data blocks in the stripe, one version from the original version and the updated version of the data associated with the li data blocks; and maintaining, in the li data blocks, the other li data blocks [e.g., P0 of RS_0, P0’ of RS_4, P3 of RS_3, P4 of RS_5, and/or P3 of RS_6 in fig. 8B of Bonwick].
  As to claims 13, the combination teaches wherein f represents the number of the allowed failure storage nodes and m represents a number of storage nodes for storing parity; and the memory stores further instructions for: with respect to the stripe of the plurality of stripes, updating, up to (m - f) data blocks that are not logged, with an updated version of data associated with the (m - f) data blocks based on the write request [e.g., “Write new RAID stripe to storage array” at Step 714 in fig. 7 of Bonwick].
  As to claims 14, the combination teaches wherein the memory stores further instructions for: with respect to the stripe of the plurality of stripes, updating, a remaining portion of the ui data blocks, with an updated version of data associated with the remaining portion based on the write request. [e.g., “Remaining unprocessed RAID stripes” at Step 718 in fig. 7 of Bonwick].
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al and Bonwick as applied to claims 9 and 14 above, and further in view of Hallak et al [US 2013/0124776 A1].
	As to claims 10 and 15, though the combination of Patel et al and Bonwick teaches wherein the recovering the data in the redundant storage system in response to a fault occurring in any of f storage nodes in the redundant storage system [e.g., “In Step 500, a service notification request identifying a target SD is received.  The target SD corresponds to an SD in the storage array that (i) is scheduled to be replaced based on an SD service schedule (e.g., each SD is replaced after they have been in service for a certain period of time), (ii) is to be replaced based upon input from a user (e.g., .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bourbonnais et al [US 2013/0246707 A1] teach allocating a number of physical log blocks in a RAID log and a parity block for the logical data block.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        2/22/2022